MEMORANDUM *
Plaintiff-Appellee Shawn Francis brought the underlying action against prison doctors and officials for deliberate indifference to the plaintiffs serious medical needs in violation of the Eighth Amendment. This appeal is from a district court order granting the plaintiffs motion for a preliminary injunction ordering the defendants to send Francis to an orthopedic specialist for evaluation of his right shoulder.
At oral argument the parties advised the court that this injunction has now been complied with. This appeal is therefore moot and must be dismissed because the plaintiff has received the relief that was ordered. See Honig v. Students of the Cal. Sch. for the Blind, 471 U.S. 148, 149, 105 S.Ct. 1820, 85 L.Ed.2d 114 (1985). The dismissal of this preliminary injunction appeal does not affect the underlying district court action.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.